                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 1 of 21




     DAVID J. MICLEAN (SBN 115098)
 1   dmiclean@micleangleason.com
 2   DANIELLE M. MIHALKANIN (SBN 271442)
     dmihalkanin@micleangleason.com
 3   MICLEAN GLEASON LLP
     411 Borel Avenue, Suite 310
 4   San Mateo, CA 94402
     Telephone: (650) 684-1181
 5
     Facsimile: (650) 684-1182
 6
     Attorneys for Plaintiff
 7   Giselle Turchet

 8
                                    UNITED STATES DISTRICT COURT
 9

10                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
     GISELLE TURCHET, an individual; and            Case No.
12   TURCHET TRANSPORT, INC., a California
     corporation doing business as MAYFIELD
13   TRANSPORT;                                     COMPLAINT FOR:
14                                                     (1) BREACH OF CONTRACT;
            Plaintiffs,                                (2) UNFAIR COMPETITION UNDER 15
15                                                         U.S.C § 1125(A);
     v.                                                (3) UNFAIR COMPETITION UNDER
16                                                         CAL. BUS. PROF. CODE § 17200 ET
     RICK MAYFIELD, an individual; KATIE                   SEQ.;
17                                                     (4) INTERFERENCE WITH
     MAYFIELD, an individual; and MAYFIELD                 CONTRACTUAL RELATIONS;
18   TRANSPORT LLC,                                    (5) INTEFERENCE WITH PROSPECTIVE
                                                           ECONOMIC ADVANTAGE
19          Defendants.                                (6) MISREPRESENTATION;
                                                       (7) BREACH OF THE COVENANT OF
20                                                         GOOD FAITH AND FAIR DEALING;
                                                       (8) SPECIFIC PERFORMANCE
                                                       (9) RESCISSION AND
21                                                         REIMBURSEMENT
22                                                  DEMAND FOR JURY TRIAL
23

24

25

26
27

28
30
     COMPLAINT
31
                   Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 2 of 21




 1          This is an action brought by Plaintiffs Giselle Turchet (“Turchet”), owner of Turchet Transport,

 2   Inc., doing business as Mayfield Transport (“Mayfield Transport CA”), and Mayfield Transport CA

 3   (collectively, the “Plaintiffs”) against Defendants Rick and Katie Mayfield (the “Mayfields”), Mayfield

 4   Transport LLC, an Oregon limited liability company (“Mayfield Transport Oregon”), and Does 1-10

 5   (collectively, the “Defendants”), for breach of contract, false designation of origin under 15 U.S.C. §

 6   1125(a), unfair competition under Cal. Bus. Prof. Code § 17200 et seq., interference with contractual

 7   relations, interference with prospective economic advantage, misrepresentation, breach of the covenant

 8   of good faith and fair dealing, specific performance, and rescission and reimbursement.

 9                                                    PARTIES

10          1.       Plaintiff Giselle Turchet (“Turchet”) is an individual who resides in San Mateo County,

11   California.

12          2.       Plaintiff Turchet Transport, Inc., doing business as Mayfield Transport (“Mayfield

13   Transport CA”), is a California corporation headquartered in San Mateo County, California.

14          3.       Defendant Rick Mayfield (“Mayfield”) is an individual who resides in Jackson County,

15   Oregon.

16          4.       Defendant Katie Mayfield is an individual who resides in Jackson County, Oregon.

17          5.       Defendant Mayfield Transport LLC (“Mayfield Transport Oregon”) is an Oregon

18   Corporation doing business in Oregon and California, including San Mateo County, California.
19                                        JURISDICTION AND VENUE

20          6.       Turchet resides in San Mateo County, California and operates Mayfield Transport CA out

21   of San Mateo County, California. Mayfield Transport Oregon is a corporation duly formed under the

22   laws of the State of Oregon, and the Mayfields are residents of Oregon. The damage to Plaintiffs by

23   reason of the wrongful acts and conduct of Defendants, as herein alleged, exceeds $75,000, inclusive of

24   interest and costs. Therefore, this Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

25   section 1332.

26          7.       Venue is proper in and the Defendants are subject to the personal jurisdiction of this
27   court, because Defendants do business in this District and events giving rise to this action occurred in

28   this District. Venue is also proper because Plaintiffs’ headquarters are located in this District.
30
                                                           1
     COMPLAINT
31
                   Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 3 of 21




 1                                                     FACTS

 2          8.       Plaintiff Turchet is a horse-lover who has worked with and around horses for many years.

 3   As a longtime owner/operator of Page Mill Pastures with her ex-husband, Turchet also hauled horses as

 4   it related to her horse boarding business.1

 5          9.       Turchet came to know Defendants, the Mayfield’s, when Rick Mayfield (“Mayfield”)

 6   began requesting that Turchet haul horses for him. Mayfield is well-known in the business of horse-

 7   hauling. The Mayfields’ former company, Mayfield Transport LLC, a California limited liability

 8   company (and not the present Defendant) (“Mayfield Transport LLC”), was the business that the

 9   Mayfields owned and operated prior to selling the assets of that business to Turchet.

10          10.      In or around late 2016, Mayfield suggested that Turchet purchase the assets of Mayfield

11   Transport LLC, because he said he wanted to get out of the horse hauling business. Turchet believed

12   that a business relationship with the Mayfields, and ultimately purchasing the business’s assets from

13   them, would be a promising venture for her.

14                Representations by the Mayfields to Get Turchet to Buy Their Business Assets

15          11.      In selling Turchet on the idea of purchasing the assets of Mayfield Transport LLC,

16   Mayfield talked a big game and made Mayfield Transport LLC sound very lucrative in order to persuade

17   Turchet into purchasing the assets of the company.

18          12.      As part of the sale negotiations, Mayfield told Turchet that he wanted to get out of the

19   horse-hauling business to move up to Oregon and build horse trailers.

20          13.      Mayfield represented that the Mayfield Transport LLC financials that he provided to

21   Turchet actually underreported income that he made through Mayfield Transport LLC. Mayfield also

22   represented that Turchet would be able to make a lot more money with the horse hauling business than

23   what she saw in the Mayfield Transport LLC financials.

24          14.      At the time of sale, Mayfield showed Turchet a list of Mayfield Transport LLC’s top

25   clients from 2015 and 2016 to encourage her to purchase the business assets. Mayfield, though,

26
     1
27    Turchet also has an impeccable safety record for the horses she has hauled, because Turchet takes
     pride in her work, knows horses very well, and takes care to ensure safe transport of any horses she has
28   hauled.
30
                                                           2
     COMPLAINT
31
                   Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 4 of 21




 1   withheld certain lucrative clients from the list of top clients that he showed Turchet, such as Pomponio

 2   Ranch (in California). On information and belief, Mayfield surreptitiously withheld other clients from

 3   the customer list that he showed Turchet so he could continue to serve them after the sale of the business

 4   assets to Turchet was completed.

 5          15.     At the time of sale, Mayfield also showed Turchet a list of the expenses for Mayfield

 6   Transport LLC. Turchet believes, and on this basis alleges, that Mayfield’s expenses and deferred

 7   maintenance needs were intentionally not disclosed because later, in the first year of operation of

 8   Mayfield Transport CA, Turchet discovered that there was a large amount of deferred maintenance and

 9   repairs that were needed on the equipment that Turchet received from Mayfield Transport LLC.2

10          16.     At the time of sale, Mayfield also represented, Turchet understood, and it was later

11   included as a seller covenant in the agreement, that Mayfield would assist Turchet in transitioning the

12   Mayfield Transport LLC business to her, including the Mayfields’ handling of some of the day-to-day

13   operations.

14          17.     At the time of sale, Mayfield assured Turchet, and confirmed in the written agreement,

15   that he would sell her the assets of Mayfield Transport LLC, stop transporting horses in California and

16   Oregon, help her get the business Mayfield Transport CA up and running, and support her throughout.

17   However, what the Mayfields ultimately did was systematically steal the business back from Turchet

18   after she paid $535,000 for the assets of Mayfield Transport LLC and spent more than $100,000

19   repairing the equipment.

20         The Agreement to Purchase the Assets of Mayfield Transport LLC and the Addendum

21          18.     On December 20, 2016, based on the representations and documents Mayfield provided

22   Turchet, the Mayfields initially entered into an oral agreement with Turchet for the purchase and sale of

23   the assets of Mayfield’s horse transportation business, Mayfield Transport LLC. The oral agreement

24   was later formalized by the Asset Purchase and Sale Agreement (“Agreement”) signed by the parties on

25   January 30, 2017. Ex. A (Agreement).

26
27   2
      Turchet was required to repair much of the equipment in that first year, which was done at a cost of
28   over $122,000 to Turchet.
30
                                                          3
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 5 of 21




 1          19.     Per the terms of the Agreement, Turchet was to pay the Mayfields $745,000 for the assets

 2   of Mayfield Transport LLC, broken down into the following amounts: (i) Furniture, fixtures, and

 3   equipment - $420,000; (ii) Business Tradename and Goodwill - $315,000; (iii) Covenant Not to

 4   Compete - $10,000.

 5          20.     As part of the written Agreement, the Mayfields also made several promises to Turchet

 6   that they ultimately breached. Those promises include the “Noncompetition,” “Use of Company

 7   Name,” “Cooperation,” and “Transition Assistance” clauses.

 8          21.     Subsequent to the Agreement, around November 2018, the parties entered into a written

 9   addendum to the Agreement (the “Addendum”), whereby Turchet sold back some equipment to the

10   Mayfields (“2014 Kenworth, 1985 Grand Prix & 2007 Phoenix for the purchase price of $210,000”) for

11   a reduction of the total purchase price of the original Agreement. Accordingly, after the Addendum was

12   executed in late 2018 and the equipment returned to the Mayfield’s, Turchet had fully paid $535,000 for

13   the assets of Mayfield Transport LLC under the Agreement. Ex. B (Addendum). The Addendum

14   specifically confirmed the “Noncompetition” clause, or “covenant not to compete,” in the Agreement,

15   which prohibited the Mayfields from hauling horses in California and Oregon through the end of 2021.

16   Id.

17                            The Mayfields’ Multiple Breaches of the Agreement

18          22.     Turchet has consistently complied with the Agreement. Unfortunately, the Mayfields

19   have not. Indeed, the Mayfields have never abided by the Agreement from the moment that the parties

20   entered the Agreement. This has not only damaged Turchet’s Mayfield Transport CA business severely,

21   but it has been a source of great distress for her. Defendants have surreptitiously stolen back the

22   “business” that the Mayfields sold to Turchet by surreptitiously forming a corporation by the same name

23   in Oregon, Defendant Mayfield Transport Oregon, never ceasing horse hauling in California and

24   Oregon, and taking intentional actions to undermine Turchet and Mayfield Transport CA while hauling

25   horses in direct contravention of the promises they made in the Agreement. Since Defendant Mayfield

26   Transport Oregon has been operating, Mayfield Transport CA has been severely disrupted. Turchet has

27   seen her Mayfield Transport CA business and prospects decline, and she has been forced to lay off some

28   of her longest and most dedicated and reliable employees due to Mayfield Transport CA’s financial
30
                                                          4
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 6 of 21




 1   difficulties. The Mayfields are in breach of the Agreement for violating at least the Noncompetition,

 2   Use of Company Name, Cooperation, and Transition Assistance clauses.

 3                           The Mayfields Breach the Noncompetition the Clause

 4          23.     In selling the assets of their Mayfield Transport LLC business to Turchet, the Mayfields

 5   signed a noncompetition clause. The “Noncompetition” clause of the Agreement states as follows:

 6          Seller will not, expressly or impliedly, for a period from the date of this Agreement to
            and including December 31, 2021, directly or indirectly, engage in or perform for, or
 7          permit its name to be used in connection with, or carry on, or own any part of, any
            business similar to the activities, operations, and business involving the assets sold under
 8          this Agreement, as conducted by Seller as of the date hereof, in California and Oregon.
 9          Seller represents that these States are those in which Seller is conducting its business
            involving its sold assets. If an action to enforce this covenant is initiate, damages will
10          NOT be limited to the amount allocated in the purchase price. Damages will be all those
            provable, and allowed by law.
11

12          24.     In violation of the Agreement, Rick Mayfield never stopped hauling horses in California

13   and Oregon. Mayfield instead continued hauling horses for customers that were on the customer list

14   provided to Turchet at the time of sale. On information and belief, Mayfield continues hauling horses

15   for customers that were known to or on the list provided to Turchet, including Jet Pets, John French, and

16   Hilary Johnson (Rose Hill Stable).

17          25.     Mayfield continues hauling horses for Laura Gerst (Windy Hill), a customer on the

18   customer list provided to Turchet, a former customer of Mayfield Transport LLC, and a former customer

19   of Mayfield Transport CA. On or around May 2019, Ms. Gerst of Windy Hill ceased using Turchet to

20   haul her horses, and presently Mayfield is hauling her horses. Mayfield confirmed in August 2019 by

21   text message that Defendants were hauling horses for Laura Gerst. “WHY DO YOU ACT

22   SURPRISED? YOU KNEW I WAS [HAULING FOR LAURA GERST] BECAUSE EVERYONE

23   ELSE WAS BUSY.” Defendants hauled horses for Laura Gerst of Windy Hills Equestrian in violation

24   of the Agreement.

25          26.     Pomponio Ranch is a former customer of Mayfield Transport LLC and a former customer

26   of Mayfield Transport CA as well. Mayfield surreptitiously withheld Pomponio Ranch from the list of

27   top customers provided to Turchet at the time of sale. Although Mayfield Transport CA hauled horses

28   for Pomponio Ranch from 2017 to May of 2019, these jobs were always booked through Mayfield.
30
                                                          5
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 7 of 21




 1   Mayfield Transport CA no longer has Pomponio Ranch as a customer because Mayfield took Pomponio

 2   Ranch back as a customer in 2019.3 The Mayfields and Defendant Mayfield Transport Oregon presently

 3   continue to haul horses for Pomponio Ranch. On information and belief, and in violation of the

 4   Agreement, Mayfield continues hauling horses in California and Oregon for other customers that were

 5   surreptitiously withheld from the customer list provided to Turchet at the time of sale.

 6          27.     Mayfield and Mayfield Transport Oregon presently haul horses in California and Oregon

 7   for other customers as well, which is also in violation of the Agreement. Turchet has seen Mayfield’s

 8   trucks, including the 2014 Kenworth that Turchet sold back to Mayfield, at various airports and horse

 9   shows around California and Oregon within at least the past 6 months. Turchet has seen Mayfield’s

10   Highway 5 in California, in Oregon, at Windy Hills in Los Altos Hills, at Jet Pets, and at the following

11   horse parks, including Woodside, Paso Robles, Thermal, and Sonoma.4

12          28.     Defendants’ employee has made numerous social media posts within the last six months

13   showing Defendants trucks at various locations hauling horses. Recently, Defendants’ employee posted

14   that he has logged 12,141 miles so far in 2020 hauling horses predominantly in California and in

15   Oregon, but all around the United States.

16          29.     Mayfield hauled horses for a customer called Tex Sutton Equine Air Transportation

17   (“Tex Sutton”) in violation of the Agreement. Mayfield Transport Oregon invoiced Tex Sutton for

18   horse hauling that Defendants completed in or around late July or early August of 2019. Defendants

19   hauled horses for Tex Sutton in violation of the Agreement.

20          30.     Mayfield hauled horses for a customer called Barbara Phillips in violation of the

21   Agreement. In or around December 2019, Turchet received a text message from Barbara Phillips who

22   had mistakenly sent Turchet a check $500 for a horse hauling job that was performed by Mayfield and

23   Mayfield Transport Oregon in violation of the Agreement. The text stated: “THE CHECK WAS

24
     3
       Turchet never had the contact information for the clients or trainers associated with Pomponio Ranch
25
     because Mayfield kept the contacts closely guarded and never permitted Turchet to have the
26   information. Mayfield’s failure to fully transfer Pomponio Ranch to Turchet is a violation of the
     Agreement.
27   4
      Defendants’ trucks have “Mayfield Transport” signage and are the same color, and the trailer the same
28   make and model that Mayfield sold Turchet under the Agreement.
30
                                                          6
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 8 of 21




 1   DELIVERED DEC. 5TH FOR $500. RICK HAULED MY HORSE FROM ALAMO TO

 2   WOODSIDE.” Defendants hauled horses for Barbara Phillips in violation of the Agreement.

 3                   The Mayfields Continue Using the “Mayfield Transport” Tradename

 4          31.     In selling the assets of the Mayfield Transport LLC business to Turchet, the Mayfields

 5   signed a clause that permitted Turchet to use the “Mayfield Transport” name. The “Use of Company

 6   Name” clause in the Agreement states as follows:

 7          Seller agrees Purchaser is purchasing the right to use the name “Mayfield Transport”
            until at least December 31, 2021. If after December 31, 2021, Seller wishes that
 8          Purchaser cease using that name, then Seller shall provide 60 days written notice to
            Purchaser to cease using the name.
 9

10          32.     Following the Agreement, Turchet duly registered a fictitious business name in San

11   Mateo County, California for Mayfield Transport that is valid until March 10, 2022.

12          33.     In violation of the Agreement, in January 2019, Mayfield filed Articles of Organization

13   registering Mayfield Transport Oregon in Oregon. The Mayfields have continued hauling horses under

14   the tradename “Mayfield Transport” through Mayfield Transport Oregon, which the Mayfields sold

15   Turchet the express and exclusive use of under the Agreement. On or around August 4, 2019,

16   Defendant Mayfield Transport Oregon invoiced a customer, Tex Sutton, also known as H.E. Sutton

17   Forwarding Co., LLC, for horse hauling that Mayfield performed on July 29, 2019 and August 4, 2019.

18   At about the same time, Turchet also hauled horses for Tex Sutton and invoiced Tex Sutton accordingly

19   under Mayfield Transport CA. On or around August 8, 2019, H.E. Sutton Forwarding Co., LLC

20   mistakenly paid the Defendants $1,550 for both the Mayfield Transport Oregon and the Mayfield

21   Transport CA invoices.

22          34.     The Mayfields’ use of the Mayfield Transport tradename has caused customer confusion

23   and is a violation of the Agreement.

24                  The Mayfield’s Guarded Former Mayfield Transport LLC Customers

25          35.     In selling the assets of their Mayfield Transport LLC business to Turchet, the Mayfields

26   signed a clause that obligated the Mayfields to help transition the ownership of clients/trainers,

27   organizing schedules and loads, and help to drive if needed. The “Transition Assistance” clause in the

28   Agreement states as follows:
30
                                                           7
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 9 of 21



            For the next 2.5 years Seller agrees to assist with transition of ownership. This includes
 1          transitioning clients/trainers to book jobs directly with Purchaser while assisting with the
            organization of schedules and loads. Seller will be paid on a time and expense paid basis
 2          should he need to help drive or an onsite basis along with travel expenses covered by the
            Purchaser.
 3

 4          36.     In violation of the Agreement, Mayfield did not assist with “transition of ownership” to

 5   Turchet from January 2017 to August 2019, including Mayfield did not “[transition] clients/trainers to

 6   book jobs directly with [Turchet] while assisting with the organization of schedules and loads.”

 7   Mayfield kept his Mayfield Transport LLC customers closely guarded even after selling Turchet the

 8   assets of Mayfield Transport LLC. One such customer of Mayfield Transport LLC, Pomponio Ranch,

 9   never booked any jobs directly with Turchet, and Turchet never had the contact information for the

10   clients or trainers associated with Pomponio Ranch because Mayfield did not allow it even though

11   Turchet hauled horses for Pomponio Ranch from 2017 to May 2019. Turchet believes, and on this basis

12   alleges, that Mayfield never transitioned all of the Mayfield Transport LLC customers to Turchet, did

13   not encourage customers to book jobs directly with Turchet, and did not assist Turchet with the

14   organization of schedules and loads, yet Mayfield and Mayfield Transport Oregon continue to haul

15   horses for former Mayfield Transport LLC customers in violation of the Agreement.

16          37.     Per the “transition assistance” clause, the Mayfields would be paid on a “time and

17   expense paid basis should [Mayfield] need to help drive.” On multiple occasions, Mayfield Transport

18   CA has requested Mayfield’s services to help haul horses. In violation of the Agreement, the Mayfields

19   refused to abide by the “transition assistance” clause of the Agreement and demanded excessive

20   payments. In October 2018, Turchet deposited $16,925 into the Mayfields’ account for hauling that

21   Mayfield did in September 2018. Since January 2017, Turchet has paid the Mayfield’s $35,000-40,000

22   for help in hauling horses, which was paid out to Mayfield at a higher rate than what was required by the

23   Agreement, a “time and expense” paid basis.

24                      The Mayfields Have Completely Disrupted Turchet’s Business
25          38.     In selling the assets of their Mayfield Transport LLC business to Turchet, the Mayfields
26   signed a clause that obligated the Mayfields to cooperate with Turchet on the transfer of assets and not
27   to disrupt Turchet’s business. The “Cooperation” clause in the Agreement states as follows:
28
30
                                                          8
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 10 of 21



            Seller agrees to cooperate with Purchaser, and on Purchaser's reasonable request, to
 1          execute all documents and take all actions as necessary to perfect and implement
            Purchaser's full ownership of the assets of Seller purchased under this Agreement, to
 2          protect the good will transferred, and to prevent any disruption of Purchaser's business
            relating to any of Seller's employees, suppliers, customers, or other business
 3          relationships.
 4          39.       In violation of the Agreement, Defendants have taken direct actions to prevent Turchet’s

 5   full ownership of the assets sold to Turchet under the Agreement. Defendants have interfered with the

 6   alleged “good will” that was transferred to Turchet by the Agreement and have disrupted Turchet’s

 7   Mayfield Transport CA business by inter alia withholding Mayfield Transport LLC customers from the

 8   customer list shown to Turchet at the time of sale and hauling horses for customers that were on the

 9   customer list that was sold to Turchet under the Agreement. Defendants have operated in direct

10   competition with Plaintiffs. Turchet believes, and on this basis alleges, that Mayfield Transport CA no

11   longer hauls horses for Jet Pets, John French, and Hilary Johnson (Rose Hill Stable), Laura Gerst

12   (Windy Hill), and Pomponio Ranch, because Defendants interfered with these customers and continue to

13   haul horses for these customers.

14

15                                          FIRST CAUSE OF ACTION

16                                               Breach of Contract

17                                       (Against Rick and Katie Mayfield)

18          40.       The allegations of paragraphs 1-39 are incorporated as though fully set forth herein.

19          41.       Turchet and the Mayfields entered into a written Asset Purchase and Sale Agreement

20   (“Agreement”) signed by the parties on January 30, 2017.

21          42.       The Agreement is valid and enforceable, and supported by adequate, mutual

22   consideration.

23          43.       Turchet has performed each and every one of her material obligations under the

24   Agreement.

25          44.       The Mayfields have breached the Agreement by: (i) engaging in horse transport services

26   in California and Oregon; (ii) continuing to use and invoice customers under the tradename “Mayfield

27   Transport”; (iii) surreptitiously withholding customers and customer contacts from Turchet; (iv)

28
30
                                                           9
     COMPLAINT
31
                     Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 11 of 21




 1   preventing customers from booking directly with Turchet; and (v) overcharging Turchet for helping haul

 2   horses.

 3             45.     Plaintiffs have been damaged directly and consequentially by the Mayfields’ breach of

 4   the Agreement. Plaintiffs’ direct damages have been estimated to be no less than $225,000 in 2019

 5   alone. Plaintiffs’ consequential damages have been no less than $428,000 for the diminution of the

 6   value of the assets Turchet purchased under the Agreement. But, the final amount of Plaintiffs’ direct

 7   and consequential damages is to be determined at trial.

 8

 9                                         SECOND CAUSE OF ACTION

10              False Designation of Origin, False or Misleading Advertising, 15 U.S.C. § 1125(a)

11                                             (Against All Defendants)

12             46.     The allegations of paragraphs 1-45 are incorporated as though fully set forth herein.

13             47.     Turchet is lawfully engaged in the business of transporting horses as “Mayfield

14   Transport” (Mayfield Transport CA) in and around California and Oregon.

15             48.     Defendants’ conduct, including engaging in horse transport services in California and

16   Oregon while using the “Mayfield Transport” tradename in direct contravention of the Agreement, in

17   direct competition with Plaintiffs, and deceiving customers into using Defendants’ services under the

18   “Mayfield Transport” tradename as if Defendants are Mayfield Transport CA, constitutes unfair

19   competition under 15 U.S.C. § 1125(a). Mayfield’s conduct of surreptitiously withholding customers

20   and customer contacts from Turchet when those customers were either known to Turchet or on the

21   customer list provided to Turchet at the time of sale and preventing customers from booking directly

22   with Turchet constitutes unfair competition under 15 U.S.C. § 1125(a), as it has deceived customers into

23   using Defendants’ services under the “Mayfield Transport” tradename as if Defendants are Mayfield

24   Transport CA.

25             49.     Defendants knew or should have known that the acts described herein would be unfair,

26   misleading, and deceptive and have the potential to cause confusion in the marketplace. Defendants’

27   acts described herein has caused confusion in the marketplace. Barbara Phillips incorrectly sent a check

28
30
                                                            10
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 12 of 21




 1   to Turchet for horse hauling services that had been provided by Defendants. Tex Sutton incorrectly sent

 2   a check to Defendants for horse hauling services that had been provided by Mayfield Transport CA.

 3          50.     As a direct and proximate result of Defendants’ unfair conduct, Plaintiffs have and will

 4   continue to suffer damage and injury to their business, reputation, and goodwill, because of Defendants’

 5   conduct.

 6          51.     Plaintiffs are entitled to preliminary and permanent injunctive relief to enjoin Mayfield

 7   and Mayfield Transport Oregon from unfair competition in California and Oregon. Unless enjoined and

 8   restrained, Defendants’ conduct will continue to cause irreparable injury to Plaintiffs’ reputation and

 9   goodwill, for which Plaintiffs have no adequate remedy at law.

10          52.     Defendants’ unfair conduct has been deliberate, willful, and in utter disregard of

11   Plaintiffs’ rights. Defendants have realized unjust profits, gains, and advantages in an amount to be

12   determined at trial as a proximate result of their unfair conduct, and will continue to do so until enjoined

13   from engaging in horse transport services. Plaintiffs are entitled to all direct and consequential damages

14   caused by Defendants as well as statutory damages for the unfair conduct having been willful, including

15   disgorgement of profits and reasonable attorneys’ fees and expenses.

16

17                                          THIRD CAUSE OF ACTION

18                            Unfair Competition, Cal. Bus. Prof. Code § 17200 et seq.

19                                             (Against All Defendants)

20          53.     The allegations of paragraphs 1-52 are incorporated as though fully set forth herein.

21          54.     California’s Unfair Competition Law (“UCL”) defines “unfair business competition” to

22   include any “unlawful, unfair, or fraudulent” act or practice. Cal. Bus. Prof. Code § 17200.

23          55.     Turchet is lawfully engaged in the business of transporting horses as “Mayfield

24   Transport” (Mayfield Transport CA) in and around California and Oregon.

25          56.     Defendants’ conduct, including engaging in horse transport services in California and

26   Oregon while using the “Mayfield Transport” tradename in direct contravention of the Agreement, in

27   direct competition with Plaintiffs, and deceiving customers into using Defendants’ services under the

28   “Mayfield Transport” tradename as if they are Mayfield Transport CA, constitutes unfair competition
30
                                                          11
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 13 of 21




 1   under Cal. Bus. Prof. Code § 17200 et seq. Mayfield’s conduct of surreptitiously withholding customers

 2   and customer contacts from Plaintiffs when those customers were either known to Turchet or on the

 3   customer list provided to Turchet at the time of sale and preventing customers from booking directly

 4   with Plaintiffs constitutes unfair competition under Cal. Bus. Prof. Code § 17200 et seq.

 5          57.      Defendants knew or should have known that the acts described herein would be unfair,

 6   misleading, and deceptive and have the potential to cause confusion in the marketplace. Defendants’

 7   acts described herein have caused confusion in the marketplace. Barbara Phillips incorrectly sent a

 8   check to Turchet for horse hauling services that had been provided by Defendants. Tex Sutton

 9   incorrectly sent a check to Defendants for horse hauling services that had been provided by Mayfield

10   Transport CA.

11          58.      As a direct and proximate result of Defendants’ unfair conduct, Plaintiffs have and will

12   continue to suffer damage and injury to their business, reputation, and goodwill, and suffer loss of

13   profits that would have been made but for Defendants’ conduct.

14          59.      Plaintiffs are entitled to preliminary and permanent injunctive relief under Cal. Bus. Prof.

15   Code § 17203 to enjoin the Mayfield’s and Mayfield Transport Oregon from unfair competition in

16   California and Oregon, as well as disgorgement and restitution to Plaintiffs all revenue associated with

17   their unfair competition, or such portion of those revenues as the Court may find equitable. Unless

18   enjoined and restrained, Defendants’ conduct will continue to cause irreparable injury to Plaintiffs’

19   reputation and goodwill, for which Plaintiffs have no adequate remedy at law.

20

21                                       FOURTH CAUSE OF ACTION

22                                   Interference with Contractual Relations

23                                           (Against All Defendants)

24          60.      The allegations of paragraphs 1-59 are incorporated as though fully set forth herein.

25          61.      Turchet was in an economic relationship and Mayfield Transport CA contracted with the

26   following people and/or companies, including Jet Pets, John French, Hilary Johnson (Rose Hill Stable),

27   Laura Gerst (Windy Hill), and Pomponio Ranch, as these were customers on the list of customers that

28
30
                                                          12
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 14 of 21




 1   Turchet purchased from the Mayfield’s and Mayfield Transport LLC. Mayfield Transport CA

 2   contracted with these people and/or companies to haul horses for them between 2017 and 2019.

 3          62.     Defendants knew of these relationships because they were customers on the Mayfield

 4   Transport LLC customer list that Turchet purchased from the Mayfields under the Agreement, or that

 5   the Mayfields withheld from Turchet prior to and after entering the Agreement;

 6          63.     Defendants have intentionally and/or negligently interfered and continued to interfere

 7   with Plaintiffs’ contractual relationships with their customers.

 8          64.     The Mayfields, through Defendant Mayfield Transport Oregon: (i) engaged in horse

 9   transport services in California and Oregon; (ii) invoiced customers under the tradename “Mayfield

10   Transport”; (iii) surreptitiously withheld customers and customer contacts from Turchet; (iv) prevented

11   customers from booking directly with Turchet; and (v) overcharged Turchet for helping haul horses.

12          65.     Defendants have interfered and continue to interfere with Plaintiffs’ contractual

13   relationships with the Mayfield Transport CA customers to put Plaintiffs at a competitive disadvantage.

14          66.     Plaintiffs have been damaged directly and consequentially by Defendants’ acts and

15   conduct of interfering with Plaintiffs’ contractual relationships in an amount to be determined at trial,

16   but no less than the jurisdictional amount of this Court.

17          67.     Plaintiffs are informed and believe and on that basis allege that Defendants committed

18   the aforementioned acts maliciously, fraudulently, and oppressively, with the wrongful intention of

19   injuring Plaintiffs, with malice, and in conscious disregard of Plaintiffs’ rights such that Plaintiffs are

20   entitled to punitive damages in an amount to be determined at trial.

21

22                                         FIFTH CAUSE OF ACTION

23                             Interference with Prospective Economic Advantage

24                                            (Against All Defendants)

25          68.     The allegations of paragraphs 1-67 are incorporated as though fully set forth herein.

26          69.     Turchet paid a substantial amount of capital for the assets of Mayfield Transport LLC

27   under the Agreement, which included the furniture, fixtures, equipment, tradename, goodwill, and for a

28   covenant not to compete. Turchet has invested substantial capital and resources in obtaining the
30
                                                           13
     COMPLAINT
31
                     Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 15 of 21




 1   Mayfield Transport LLC customer list by purchasing this list under the Agreement and subsequently

 2   cultivating her relationships with her customers by safely hauling their horses. In the first year of

 3   operation, Plaintiffs also invested a substantial amount of capital for equipment repairs and deferred

 4   maintenance on the equipment to ensure that she transported her customers’ horses safely.

 5             70.     These relationships represent the probability of future economic business on which

 6   Plaintiffs relied to meet their business goals to run a profitable business.

 7             71.     Defendants were aware of these prospective relationships, as the Mayfields showed

 8   Turchet the list of Mayfield Transport LLC’s customers at the time of sale and sold Turchet this list

 9   under the Agreement. Defendants intentionally and/or negligently conspired to interfere with Plaintiffs’

10   prospective economic advantage with their customers to put Plaintiffs at a competitive disadvantage to

11   the Defendants.

12             72.     Defendants’ wrongful conduct has damaged Plaintiffs’ expected business, proximately

13   resulting in substantial loss of revenues and other damage to Plaintiffs, in an amount to be determined at

14   trial, but no less than the jurisdictional amount of this Court.

15             73.     Plaintiffs are informed and believe and on that basis allege that Defendants committed

16   the aforementioned acts maliciously, fraudulently, and oppressively, with the wrongful intention of

17   injuring Plaintiffs, with malice, and in conscious disregard of Plaintiffs’ rights such that Plaintiffs are

18   entitled to punitive damages in an amount to be determined at trial.

19

20                                           SIXTH CAUSE OF ACTION

21                                                 Misrepresentation

22                                        (Against Rick and Katie Mayfield)

23             74.     The allegations of paragraphs 1-73 are incorporated as though fully set forth herein.

24             75.     Prior to Turchet entering the Agreement to purchase the assets of Mayfield Transport

25   LLC, Mayfield made certain misrepresentations to persuade Turchet to enter an agreement on which she

26   relied.

27             76.     Turchet relied on Mayfield’s representation that, in selling Turchet the assets of Mayfield

28   Transport LLC, Mayfield was getting out of the horse-hauling business to move up to Oregon and build
30
                                                            14
     COMPLAINT
31
                   Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 16 of 21




 1   horse trailers. Turchet relied on Mayfield’s representation that Mayfield Transport LLC’s income was

 2   greater than reported on the Mayfield Transport LLC financials. Turchet relied on Mayfield’s

 3   representation that she was purchasing and would have access to each and every one of Mayfield

 4   Transport LLC’s customers. Turchet relied on Mayfield’s representation of Mayfield Transport LLC’s

 5   expenses as shown to her prior to the sale. Turchet relied on Mayfield’s other representations that

 6   Mayfield would assist Turchet in transitioning the Mayfield Transport LLC business to her, including

 7   the Mayfields’ handling of some of the day-to-day operations.

 8          77.      The false and misleading statements made by the Mayfields were material to Turchet’s

 9   decision to purchase the assets of Mayfield Transport LLC from the Mayfields.

10          78.      At the time the Mayfields made each of the above promises, Plaintiffs believe, and on

11   this basis allege, that the Mayfields had no intention to stop hauling horses in California and Oregon

12   after Turchet purchased the assets of Mayfield Transport LLC.

13          79.      Mayfield knew his statements about Mayfield Transport LLC’s finances, including its tax

14   returns, customer list, and annual expenses were false and misleading when made and that Turchet

15   would rely upon them to her detriment, and thereby intended to defraud Turchet.

16          80.      Plaintiffs did in fact reasonably and justifiably rely on these false and misleading

17   statements.

18          81.      Plaintiffs were harmed by this reasonable reliance.

19          82.      The Mayfields’ wrongful conduct was a direct and proximate cause and/or substantial

20   factor in causing Plaintiffs’ damages and harm, in an amount to be determined at trial, but no less than

21   the jurisdictional amount of this Court.

22                                       SEVENTH CAUSE OF ACTION

23                           Breach of the Covenant of Good Faith and Fair Dealing

24                                      (Against Rick and Katie Mayfield)

25          83.      The allegations of paragraphs 1-82 are incorporated as though fully set forth herein.

26          84.      The Agreement is a contract that is valid and enforceable as to the Mayfields. Inherent in

27   the Agreement is the obligation to abide by the duty of good faith and fair dealing in connection with the

28   implementation of the Agreement, including the duty to refrain from any and all acts that are inimical to
30
                                                           15
     COMPLAINT
31
                   Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 17 of 21




 1   the spirit of the Agreement and that would deprive Turchet of the benefit of the bargain owed to her

 2   thereunder.

 3          85.      The Mayfields have breached the covenant of good faith and fair dealing of the

 4   Agreement by inter alia: (i) engaging in horse transport services in California and Oregon; (ii) invoicing

 5   customers under the tradename “Mayfield Transport” through Mayfield Transport Oregon; (iii)

 6   surreptitiously withholding customers and customer contacts from Plaintiffs; (iv) preventing customers

 7   from booking directly with Plaintiffs; and (v) overcharging Plaintiffs for helping haul horses.

 8          86.      As a result of the Mayfields’ breach of the covenant of good faith and fair dealing for

 9   unfairly interfering with Plaintiffs’ right to receive the benefits under the parties’ Agreement, Plaintiffs

10   have been harmed in an amount to be determined at trial.

11                                        EIGHTH CAUSE OF ACTION

12                                              Specific Performance

13                                      (Against Rick and Katie Mayfield)

14          87.      The allegations of paragraphs 1-86 are incorporated as though fully set forth herein.

15          88.      Turchet and the Mayfields entered into a valid, written, and binding Asset Purchase and

16   Sale Agreement (“Agreement”) signed by the parties on January 30, 2017 for the sale of the assets of

17   Mayfields’ horse hauling business for the purchase price of $745,000. At the time of the execution of

18   the Agreement the purchase price was fair, just, and adequate.

19          89.      Turchet has performed each and every one of her material obligations under the

20   Agreement.

21          90.      Contrary to their obligations under the Agreement, the Mayfields have breached the

22   Agreement by: (i) engaging in horse transport services in California and Oregon; (ii) continuing to use

23   and invoice customers under the tradename “Mayfield Transport”; (iii) surreptitiously withholding

24   customers and customer contacts from Turchet; (iv) preventing customers from booking directly with

25   Turchet; and (v) overcharging Turchet for helping haul horses. To protect and enforce Turchet’s rights

26   under the Agreement, Plaintiffs were required to file the present complaint.

27

28
30
                                                           16
     COMPLAINT
31
                  Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 18 of 21




 1          91.     Plaintiffs have no adequate remedy at law except to enjoin the Mayfields from further

 2   violations of the Agreement. Plaintiffs have taken substantial actions in reliance on the Mayfields’

 3   performance of the Agreement, which cannot be fully compensated by monetary damages.

 4          92.     Accordingly, Turchet is entitled to specific performance of the Agreement, enjoining the

 5   Mayfields from hauling horses in and around California and Oregon and using the “Mayfield Transport”

 6   tradename until January 1, 2022 and assisting with the complete transfer of goodwill to Plaintiffs, and

 7   upon such other conditions as the Court deems equitable, including but not limited to the award of

 8   consequential and incidental damages.

 9                                           NINTH CAUSE OF ACTION

10                                          Rescission and Reimbursement

11                                         (Against Rick and Katie Mayfield)

12          93.     The allegations of paragraphs 1-92 are incorporated as though fully set forth herein.

13          94.     The Mayfields made representations and/or omissions of material fact concerning their

14   company, Mayfield Transport, LLC, when discussing the sale of the business to Turchet. The Mayfields

15   misrepresented Mayfield Transport, LLC’s financials, telling Turchet that she would be able to make a

16   lot more money with the horse hauling business than what she saw in the Mayfield Transport, LLC

17   financials. The Mayfields misrepresented Mayfield Transport, LLC’s expenses, as much of the

18   equipment that Turchet purchased under the Agreement required maintenance and repairs that were

19   intentionally not disclosed at the time of sale.

20          95.     The Mayfields misrepresented to Turchet that they were getting out of the horse-hauling

21   business to move up to Oregon and build horse trailers.

22          96.     The Mayfields misrepresented and/or omitted Mayfield Transport LLC’s goodwill, that

23   is, the list of Mayfield Transport LLC’s top clients from 2015 and 2016.

24          97.     The Mayfields misrepresented that they would assist Turchet with the transition of the

25   Mayfield Transport, LLC business to her.

26          98.     The Mayfields made the foregoing misrepresentations and/or omissions of material fact

27   with the full knowledge and expectation that Turchet would rely on said representation, which were a

28
30
                                                         17
     COMPLAINT
31
                   Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 19 of 21




 1   material and critical part of Turchet’s consideration when deciding to enter the Agreement with the

 2   Mayfields and purchase the assets of Mayfield Transport, LLC.

 3          99.      Turchet justifiably relied on the Mayfields’ representations in determining to purchase

 4   the assets of Mayfield Transport, LLC.

 5          100.     If the true facts had been known, Turchet would not have entered into the Agreement

 6   with the Mayfields to purchase the assets of Mayfield Transport, LLC.

 7          101.     Therefore, Turchet is entitled to rescission of the Agreement, including a declaration that

 8   the Agreement is rescinded and void ab initio. Turchet is also entitled to an Order permitting her to

 9   return the assets purchased under the Agreement and complete reimbursement of her expenses

10   associated with the Agreement, including but not limited to $535,000 for amounts paid under the

11   Agreement and maintenance and repair expenses incurred in the first year of operation, including

12   $122,000 for truck maintenance and repair.

13          .

14                                                    PRAYER

15          WHEREFORE, Plaintiffs pray that this Court:

16          1.       Enter judgment in Plaintiffs’ favor against Defendants Rick Mayfield, Katie Mayfield,

17                   and Mayfield Transport Oregon on all counts of this Complaint;

18          2.       Enjoin Defendants Rick and Katie Mayfield from engaging in horse transport services in

19                   California and Oregon in for the duration of the parties’ Agreement through December

20                   31, 2021, and for an extension of 3 years for the Defendants’ violations of the

21                   Agreement;

22          3.       Enjoin Defendant Mayfield Transport Oregon from engaging in horse transport services

23                   in California and Oregon until the expiration of Plaintiffs’ injunction against the

24                   Mayfields;

25          4.       Enjoin the Mayfields’ use of the Mayfield Transport tradename for the duration of the

26                   parties’ Agreement through December 31, 2021, and for an extension of 3 years for the

27                   Mayfields’ violations of the Agreement;

28
30
                                                          18
     COMPLAINT
31
                 Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 20 of 21




 1         5.      Enjoin Defendant Mayfield Transport Oregon’s use of the Mayfield Transport tradename

 2                 until the expiration of Plaintiffs’ injunction against the Mayfields;

 3         6.      Award Plaintiffs specific performance of the noncompetition and use of company name

 4                 clauses of the Agreement;

 5         7.      Award Plaintiffs rescission of the Agreement and reimbursement of all expenses,

 6                 including at least the $535,000 paid under the Agreement and $122,000 for equipment

 7                 maintenance and repair fees;

 8         8.      Award Plaintiffs all compensatory and consequential damages they sustained as a result

 9                 of the Defendants’ conduct in an amount to be determined at trial, including but not

10                 limited to $225,000 of lost revenue in 2019, $122,000 for maintenance and repair fees,

11                 and ongoing lost profits;

12         9.      Award Plaintiffs a disgorgement of Defendants’ profits for Defendants’ willful conduct

13                 in an amount to be determined at trial;

14         10.     Award Plaintiffs punitive damages she sustained as a result of the Defendants’ malicious,

15                 fraudulent, and oppressive acts;

16         11.     Reimburse Plaintiffs’ attorney’s fees, costs, and expenses; and

17         12.     Award Plaintiffs such other and further relief, whether general or special, at law or in

18                 equity as the Court may deem appropriate, just and equitable.

19                                       DEMAND FOR JURY TRIAL

20         Plaintiffs are entitled and hereby respectfully demand a trial by jury on all issues so triable.

21

22   Dated: February 12, 2020                     Respectfully Submitted,
                                                  MICLEAN GLEASON LLP
23

24
                                                  By: ___/s/ David J. Miclean__________________
25                                                       David J. Miclean
                                                         Danielle M. Mihalkanin
26                                                       Attorneys for Giselle Turchet and
                                                         Turchet Transport, Inc. d/b/a Mayfield Transport
27

28
30
                                                         19
     COMPLAINT
31
Case 3:20-cv-01104 Document 1 Filed 02/12/20 Page 21 of 21
